Citation Nr: 1444843	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the US Marine Corps from August 1977 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for residuals, right ankle fracture, with tendonitis, with a 10 percent rating assigned, effective June 29, 2005.

The record shows that the appeal was remanded in September 2010 and again in January 2011 so that a Board hearing could be performed.  Such a hearing occurred at the RO in May 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.

In September 2011 and March 2013, the Board remanded the Veteran's claim for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial of the claim most recently in a June 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board notes that following the issuance of the above-referenced June 2013 SSOC, the Veteran submitted a statement dated July 2013 discussing the severity of his right ankle disability.  Additionally, he enclosed a copy of an X-ray report of his right ankle from a Dr. Wertman on a CD.  Unfortunately, the CD was destroyed upon arrival of the Veteran's claims folder to the Board and its contents are not able to be retrieved.  Although some records from Dr. Wertman are of record, it is unclear as to whether the copy of the X-ray report which the Veteran submitted in July 2013 is also of record.  Therefore, the Board finds that remand is required in order to obtain all outstanding private treatment records from Dr. Wertman, to include the X-ray report which the Veteran submitted in July 2013.

In addition, the Veteran asserted in a July 2013 statement that the VA examination he received on remand was inadequate.  Accordingly, another examination should be conducted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records from Dr. Wertman, to include any X-ray reports of the right ankle.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain any outstanding records VA is unable to secure same or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond. 

2.  Schedule the Veteran for a VA examination of his service-connected right ankle fracture.  The claims folder should be forwarded to the examiner for review.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should provide a report that describes the nature and extent of the Veteran's service-connected right ankle disability.  The examiner should also conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  If possible, these determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  If such is not possible without resorting to speculation, the examiner should explain why.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



